Citation Nr: 1027921	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  07-38 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from August 1952 to 
November 1954.  He died in February 2005.  The appellant is the 
Veteran's widow (surviving spouse).

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The Veteran died in February 2005; the death certificate 
lists the immediate cause of death as cardiac arrest.  There is 
also persuasive circumstantial private medical evidence from 2002 
to 2005 suggesting that coronary artery disease, congestive heart 
failure, chronic obstructive pulmonary disease (COPD), 
respiratory failure, type 2 diabetes mellitus, peripheral 
vascular disease, hypertension, depression, and right and left 
leg amputations may have been contributory causes of death.  

2.  There is no competent and credible lay or medical evidence of 
any of the causes of the Veteran's death during his military 
service, within one year of service, or for many years 
thereafter, and there is no competent medical opinion of record 
linking the causes of his death and his military service.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, an injury or disease incurred in or 
aggravated by active military service, to include on a 
presumptive basis.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1(k), 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 
et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
RO sent the appellant a VCAA letter in July 2005.  This letter 
provided some guidance of the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing her about 
the information and evidence not of record that was necessary to 
substantiate her cause of death claim; (2) informing her about 
the information and evidence the VA would seek to provide; (3) 
informing her about the information and evidence she was expected 
to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).   

The RO did not, however, provide VCAA notice that an effective 
date for the award of benefits will be assigned if dependency and 
indemnity compensation (DIC)  benefits are awarded, as required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Regardless, 
since DIC benefits are being denied, no effective date will be 
assigned on this basis, so not providing additional notice 
concerning this downstream element of the claim is moot and, 
therefore, at most harmless error.  See, too, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

However, the Board acknowledges that the July 2005 VCAA notice 
letter is also not fully compliant with the U.S. Court of Appeals 
for Veterans Claims (Court's) decision in Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  In Hupp, the Court held that § 
5103(a) notice in a cause of death claim must include 1) a 
statement of the conditions (if any) for which a Veteran was 
service-connected at the time of his or her death; 2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and 3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp, 21 Vet. App. at 352-53.  The July 2005 
letter only partially complies with Hupp.  Initially, it did not 
provide an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition.  In any event, this is of no consequence as 
to elements (1) and (2) of Hupp, since the Veteran was not 
service-connected for any conditions during his lifetime.  
However, as to element (3) of Hupp, there is clearly a content 
error in the VCAA notice provided to the appellant.  The VCAA 
notice letter only advised that the appellant should provide 
medical evidence that will show a reasonable possibility that a 
condition contributing to the Veteran's death was caused by 
injury or disease that began during service.  It failed to 
adequately discuss how to demonstrate the elements of service 
connection for a condition that was not yet service-connected.  
As such, there is a content error here.  

Regardless, the Board is satisfied that the content error did not 
prejudice the appellant.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency).  That is, the record 
reflects that the appellant and her representative had actual 
knowledge of what evidence she would need to submit to 
substantiate her claim.  See Mlechick v. Mansfield, 503 F.3d 
1340, 1345 (Fed. Cir. 2007) (notice error not prejudicial when 
claimant has actual knowledge of the evidence needed to 
substantiate claim); Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 
(2008) (actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that demonstrate 
an awareness of what was necessary to substantiate his or her 
claim.)  In this regard, the appellant has submitted a March 2006 
Notice of Disagreement (NOD); November 2007 Substantive Appeal; 
and an April 2010 VA Form 646 (Statement of Accredited 
Representative).  By way of this evidence, the appellant and her 
representative are clearly aware of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Specifically, they argue that although 
service treatment records (STRs) were destroyed in a fire, the 
Veteran and the appellant can still competently assert the 
Veteran was hospitalized in service and never got better.  The 
appellant surmised that he came into contact with chemicals in 
Korea that could have caused problems with his lungs, leading to 
his death.  She questioned whether Agent Orange was used in 
Korea.  

Furthermore, the Board concludes that a reasonable person in the 
appellant's position would have known from the information she 
received what she was required to submit in order to substantiate 
her claim.  See Mlechick, 503 F.3d at 1344 (VCAA notice error not 
prejudicial when a reasonable person could be expected to 
understand from the notice what was needed).  That is, the 
September 2007 Statement of the Case (SOC) and March 2010 
Supplemental Statement of the Case (SSOC) provided the appellant 
with a summary of the pertinent evidence as to her cause of death 
claim, a citation to the pertinent laws and regulations governing 
her cause of death claims, and a summary of the reasons and bases 
for the RO's decision to deny her cause of death claim.  Overall, 
the appellant was afforded a meaningful opportunity to 
participate effectively in the adjudication of her DIC claim.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  In short, 
the Board concludes prejudicial error in the content of VCAA 
notice has not been established as any error was not outcome 
determinative.  See again Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency).

As to the timing of VCAA notice, the Court and Federal Circuit 
Court have held that VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 
120.  In the present case, the RO issued all VCAA notice in July 
2005 prior to the November 2005 rating decision on appeal.  Thus, 
there is no timing error.   

As to the duty to assist, the RO has secured the Veteran's 
available in-service morning reports and private treatment 
records as identified and authorized by the Veteran and 
appellant.  The appellant has provided the RO with written 
argument and statements, private medical evidence, and a death 
certificate.  There was no autopsy report.  Neither the appellant 
nor her representative has stated that any additional evidence 
remains available.  

The VA attempted to obtain the Veteran's STRs and service 
personnel records (SPRs), but was unable to do so because those 
records appear to have been destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis.  See NPRC 
responses dated in June 2004 and October 2009.  VA has a 
heightened duty to assist a claimant in developing his/her claim 
when the Veteran's service records are not available for any 
reason, including because they were destroyed in the fire at the 
NPRC in the early 1970s.  This duty includes the search for 
alternate medical records, as well as a heightened obligation on 
the Board's part to explain its findings and conclusions, and 
carefully consider the benefit-of-the-doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

In the present case, the NPRC responded in June 2004 and October 
2009 that it was unable to locate any STRs or SPRs, aside from a 
morning report that reveals nothing pertinent to the case.  Prior 
to his death, the RO sent the Veteran a NA Form 13055, Request 
for Information Needed to Reconstruct Medical Data, which he 
completed and returned in November 2003 in an effort to locate 
alternate service records.  Notably, however, the Veteran stated 
in the NA Form 13055 that "all" of his illnesses "occurred 
after separation."  That is, his treatment for these illnesses 
did not occur during service, and he did not have any medical 
records or information from service.  Consequently, the fact that 
STRs are missing would not impact the appellant's claim, based on 
the statements made by the Veteran prior to his death.  See 
38 U.S.C.A. § 5103A (VA is only required to obtain "relevant" 
service records and does not have to make further efforts if 
there is no reasonable possibility that such assistance would 
substantiate the claim).  In short, all procedures to obtain 
missing in-service STRs including clinical/hospital records, 
Surgeon General's Office (SGO) records, and morning reports were 
correctly followed, and that all efforts had been exhausted, such 
that further attempts would be futile.  There is no basis for any 
further pursuit of STRs, and no basis for any further notice to 
be provided.  See 38 C.F.R. § 3.159(c)(2) and (3).

In addition, the Board finds that the evidence here does not 
require that a VA medical opinion be obtained with respect to 
appellant's DIC claim for benefits.  In this vein, the Board 
acknowledges the recent Federal Circuit cases of DeLaRosa v. 
Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) and Wood v. Peake, 
520 F.3d 1345 (Fed. Cir. 2008), which held that 38 U.S.C.A. 
§ 5103A(a) does not require the VA to assist a claimant in 
obtaining a medical opinion or examination in a DIC claim when no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  Here, the Veteran specifically stated 
during his lifetime that he was not treated for any pertinent 
illnesses during service.  In addition, in an earlier September 
2003 claim, he denied exposure to Agent Orange, any other 
herbicide, mustard gas, asbestos, radiation, or other 
environmental hazard during service.  Thus, the lack of STRs is 
of no consequence.  Also, the record contains no competent 
medical evidence that the conditions which caused or contributed 
to the Veteran's death were related to service.  The appellant 
and her representative's allegations are somewhat speculative in 
nature as to the possibility of chemical exposure leading to his 
causes of death.  Also, there is no concrete description provided 
of what the Veteran was supposedly hospitalized for during 
service in their arguments.  Consequently, there is no reasonable 
possibility of substantiating this claim on any basis, and a 
medical opinion is not warranted.  Thus, the Board is satisfied 
that all relevant evidence identified by the Veteran and 
appellant has been secured, and that the duty to assist has been 
met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  

Governing Laws and Regulations for Cause of Death

When it is determined that a Veteran's death is service 
connected, with service connection determined according to the 
standards applicable to disability compensation, his surviving 
spouse is generally entitled to DIC.  38 U.S.C.A. § 1310 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.5(a) (2009); see generally 38 
U.S.C.A. Chapter 11.  Generally, a Veteran's death is service 
connected if it resulted from a disability incurred or aggravated 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 
3.303.  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime 
service); 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  Disorders diagnosed after discharge may still 
be service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  In such case, the current 
condition must be related to the period of service.  Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation, as discussed above, or by use of applicable 
presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As to presumptive service connection, some chronic diseases, such 
as diabetes mellitus and certain heart conditions are presumed to 
have been incurred in service, although not otherwise established 
as such, if manifested to a degree of ten percent or more within 
one year of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

To establish service connection for the cause of the Veteran's 
death, the service-connected disability must be either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A disability is the principal cause of death if it was 
the immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially or 
materially to the cause of death, combined to cause death, aided 
or lent assistance to producing death - e.g., when a causal (not 
just a casual) connection is shown.  38 C.F.R. § 3.312(c).

Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the person 
materially less capable of resisting the effects of other 
diseases or injury primarily causing death.  Where the service-
connected condition affects vital organs, as distinguished from 
muscular or skeletal functions, and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).  

There are primary causes of death that, by their very nature, are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was, itself, of 
a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4); 
Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992).  

In short, the appellant is entitled to DIC benefits if the 
principal or contributory cause of the Veteran's death was (1) an 
already service-connected disability that caused or aggravated 
another disability, directly leading to the Veteran's death; or 
(2) a previously nonservice-connected disability that was in fact 
incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.310, 3.312.

VA is to give "due consideration" to "all pertinent medical and 
lay evidence" in evaluating a claim for death benefits.  
38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, 
the Federal Circuit Court recently held that lay evidence from 
the Veteran's spouse, when competent, can establish a nexus 
between the Veteran's death and an in-service disease or injury.  
Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  
Therefore, a medical opinion is not always required to establish 
such a nexus.  See id.  As pertinent to this holding, the Federal 
Circuit has also previously rejected as "too broad" the 
proposition that competent medical evidence is always required 
when the determinative issue involves either medical etiology or 
a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed. Cir. 2007).  On this point, lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377 (footnote 
omitted).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; and Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


Analysis

In this case, the death certificate of the Veteran indicates that 
he died in February 2005.  The death certificate lists the 
immediate cause of death as cardiac arrest, present for five 
minutes prior to death.  No contributory cause of death was 
listed.  However, from 2002 up until his death in 2005, private 
treatment records reveal that the Veteran was treated for a 
variety of serious and debilitating conditions, some of which 
affected vital organs.  These disorders included coronary artery 
disease, congestive heart failure, COPD, respiratory failure, 
type 2 diabetes mellitus, peripheral vascular disease, 
hypertension, depression, and right and left leg amputations, 
among others.  There is strong circumstantial evidence many of 
these disorders contributed to his death as private medical 
opinions prior to death from Dr.'s K.J.W. and D.R.T dated in 
August 2004 and January 2005 indicate that the Veteran had 
permanent and total 100 percent disability as a result of these 
disorders, that significantly worsened in the years prior to his 
death.  Many of these disorders were clearly debilitating.  They 
affected the Veteran's vital organs such as his heart and lungs.  
But importantly, at the time of his death, the Veteran did not 
have a single adjudicated service-connected disability.  In other 
words, none of these disorders were service-connected at the time 
of his death.  

The appellant asserts that the Veteran's multiple debilitating 
conditions should be service-connected as a principal or 
contributory cause of the Veteran's death.  Specifically, she and 
her representative argue that although STRs were destroyed in a 
fire, the Veteran and the appellant can still competently assert 
the Veteran was hospitalized in service and never got better.  
The appellant surmised that he came into contact with chemicals 
in Korea as an aircraft mechanic that could have caused problems 
with his lungs, leading to his death.  She questioned whether 
Agent Orange was used in Korea.  In short, she believes his 
multiple nonservice-connected conditions that he had prior to 
death should have been service-connected.  She maintains that if 
other Veterans are service-connected, her husband should be as 
well.  See March 2006 NOD; November 2007 Substantive Appeal; and 
an April 2010 VA Form 646 (Statement of Accredited 
Representative).  

The Board acknowledges that cardiac arrest listed on the death 
certificate was a principal cause of death.  In addition, there 
is persuasive circumstantial private medical evidence from 2002 
to 2005 suggesting that coronary artery disease, congestive heart 
failure, COPD, respiratory failure, type 2 diabetes mellitus, 
peripheral vascular disease, hypertension, depression, and right 
and left leg amputations may have also been contributory causes 
of death.  See 38 C.F.R. § 3.312(c).  Indeed, many of these 
disorder affected vital organs and were debilitating in nature.  
Id.  But most significantly, with regard to these nonservice-
connected causes of death - there is no competent evidence of a 
relationship between these disorders and the Veteran's period of 
military service from August 1952 to November 1954.  38 C.F.R. 
§§ 3.1(k), 3.303; Boyer, 210 F.3d at 1353; Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).  That is, service connection is 
not warranted for any of the principal or contributory causes of 
death listed on his death certificate or shown in private 
treatment records.  

As already alluded to, STRs are unavailable, and the available 
STR morning report provides no pertinent evidence.  However, the 
Veteran and the appellant are competent to report that he 
received treatment for some of the eventual causes of death 
during service, or that he was exposed to chemicals in Korea, 
especially given the heightened duty due to his missing STRs to 
resolve all reasonable doubt in his favor.  Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno, 6 Vet. App. at 
469.  See also 38 C.F.R. § 3.159(a)(2).  However, the Veteran and 
appellant's credibility affects the weight to be given to this 
testimony, and it is the Board's responsibility to determine the 
appropriate weight.  Washington, 19 Vet. App. at 368.  In this 
regard, the Veteran's own lays statements during his lifetime 
provide strong evidence against in-service incurrence here.  
Notably, the Veteran stated in the NA Form 13055 that "all" of 
his illnesses "occurred after separation."  That is, his 
treatment for his debilitating illnesses did not occur during 
service, and he did not have any medical records or information 
from service.  In addition, in an earlier September 2003 claim, 
he denied exposure to Agent Orange, any other herbicide, mustard 
gas, asbestos, radiation, or other environmental hazard during 
service, even though his DD Form 214 confirms he was an aviation 
mechanic.  As to the appellant and her representative's 
allegations, they are somewhat speculative in nature as to the 
possibility of chemical exposure by working on planes leading to 
his causes of death.  See e.g., March 2006 NOD.  That is, there 
is no concrete description provided of how this exactly occurred 
and what the Veteran was supposedly hospitalized for during 
service in their arguments.  Moreover, their assertions regarding 
chemical exposure and in-service hospitalization in Korea are 
directly contradicted by the Veteran's own statements of no 
chemical exposure and no in-service treatment or hospitalization.    

Furthermore, post-service, the evidence as a whole does not 
establish continuity of symptomatology of any of his debilitating 
disorders since service.  38 C.F.R. § 3.303(b).  In making this 
determination, the Board acknowledges that the Veteran's 
representative in the November 2007 VA Form 9 asserted that the 
Veteran was hospitalized during service and he never improved.  
In other words, the representative asserts continuity of 
symptoms.  However, no other lay or medical evidence in the 
claims folder supports this assertion.  Neither the Veteran nor 
the appellant ever discussed or specifically alleged constant 
heart or pulmonary or other symptoms after discharge in 1954 
continuing to more recent times.  That is, the evidence of record 
reveals that from discharge from service in 1954, up until the 
first documented heart surgery in 1997, there is no record of any 
complaint, let alone treatment, for any of the conditions that 
caused his death.  The Federal Circuit has determined that such a 
lapse of time (over 40 years), is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 F.3d 
1330, 1332 (Fed. Cir. 2000).   

The Board cannot determine that lay evidence lacks credibility 
solely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. 
Cir. 2006).  The Board may, however, in the present case consider 
a lack of contemporaneous medical evidence as one factor in 
determining the credibility of lay evidence.  Buchanan, 451 F.3d 
at 1337.  But also, there are several other factors present that 
weigh against the Veteran or the appellant's credibility as to 
any lay assertions of continuity of symptoms.  Credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board 
emphasizes that personal interest may affect the credibility of 
the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
As such, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence it finds 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 
891, 895 (W. Va. 1992).  

In any event, here, neither the Veteran nor the appellant ever 
discussed or specifically alleged heart or pulmonary or other 
symptoms a short time after discharge in 1954 continuing to more 
recent times.  So there is a lack of lay evidence of continuity 
of symptoms as well.  And as discussed above, there is an 
inconsistency between the appellant and representative's 
assertions as to in-service hospitalization and continuity of 
symptoms (only the representative) in contrast to the Veteran's 
statements when he was alive.  The appellant's personal interest 
to receive monetary benefits also becomes a factor once the 
evidence of record, including the Veteran's own statements, are 
inconsistent with some of her assertions.  Therefore, overall, 
in-service and post-service medical and lay evidence of record 
does not demonstrate continuity of any in-service symptomatology 
seen.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  
Likewise, since there is no objective indication of diabetes 
mellitus or cardiac problems within one year after service, the 
appellant is not entitled to application of the presumptive 
provisions either.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Also, the record contains no competent medical evidence that the 
conditions which caused or contributed to the Veteran's death 
were related to service.  38 C.F.R. §§ 3.1(k), 3.303; Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  With regard to lay evidence, as noted above, in certain 
instances lay evidence from the Veteran's spouse, when competent, 
can establish a nexus between the Veteran's death and an in-
service disease or injury.  Davidson, 581 F.3d at 1315-16.  But 
in the present case, although the appellant is indeed competent 
to report her observations on the Veteran's medical symptoms and 
discomfort during his lifetime, she is not competent to render an 
etiological opinion as to the medical etiology of his heart and 
lung and diabetes problems, absent evidence showing that she has 
medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); 
Jandreau , 492 F.3d at 1377.  She does not meet any of the three 
exceptions for competent lay evidence as listed under Jandreau.  
She is also not competent to assess that chemical exposure from 
work on planes or exposure to Agent Orange caused his 
debilitating lung problems.  This would require medical education 
and training to make this assessment.  

One other point worth noting in regards to this claim is that the 
Veteran and the appellant did not allege, and his DD Form 214 
does not otherwise confirm, "service in Vietnam" for purposes 
of the automatic presumption of service connection for Type II 
diabetes mellitus associated with exposure to herbicides 
(including the dioxin in Agent Orange) in Vietnam.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. § 3.307(a)(6), 3.309(e), 3.313(a).  
Moreover, as noted above, in an earlier September 2003 claim, the 
Veteran denied exposure to Agent Orange, any other herbicide, 
mustard gas, asbestos, radiation, or other environmental hazard 
during service in Korea.  Consequently, absent service in Vietnam 
or probative evidence of Agent Orange exposure in Korea, an 
herbicide exposure analysis is not required in this case.

In summary, even in consideration of the heightened duty due to 
missing STRs, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
Veteran's death, so there is no reasonable doubt to resolve in 
the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

  
ORDER

Service connection for the cause of the Veteran's death is 
denied.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


